Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied plaintiffs’ motion pursuant to CPLR 4404 (a) to set aside the jury verdict as against the weight of the evidence. “A jury’s verdict is not against the weight of the evidence unless utterly irrational and unsupported by a fair interpretation of the evidence” (Lillis v D’Souza, 174 AD2d 976, 977, lv denied 78 NY2d 858; see generally, Cohen v Hallmark Cards, 45 NY2d 493, 498-499). The jury properly evaluated the conflicting expert testimony and the credibility of the other witnesses (see, Hall v Prestige Remodeling & Home Repair Serv., 192 AD2d 1098;